Case 13-20499        Doc 53     Filed 11/19/18     Entered 11/19/18 12:02:21          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 20499
         Norma J Berry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/15/2013.

         2) The plan was confirmed on 07/18/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/23/2017.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $6,093.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-20499             Doc 53         Filed 11/19/18    Entered 11/19/18 12:02:21                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $29,686.00
           Less amount refunded to debtor                                  $1.74

 NET RECEIPTS:                                                                                          $29,684.26


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,362.50
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,173.22
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,535.72

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Bluegreen Corp                          Secured       13,875.00            NA              NA            0.00        0.00
 Carrington Mortgage Services LLC        Secured      114,678.00    114,342.66       114,342.66           0.00        0.00
 Cerastes LLC                            Unsecured           0.00      1,460.52        1,460.52        146.05         0.00
 City of Chicago Department of Finance   Unsecured           0.00        209.42          209.42          20.94        0.00
 City of Chicago Department of Finance   Secured           800.00      1,194.37        1,194.37           0.00        0.00
 Commonwealth Edison Company             Unsecured         500.00        551.20          551.20          55.12        0.00
 Illinois Dept of Revenue 0414           Priority          600.00          0.00            0.00           0.00        0.00
 Internal Revenue Service                Priority       5,000.00       5,502.99        5,502.99      5,502.99         0.00
 Internal Revenue Service                Unsecured      5,000.00       7,989.42        7,989.42        798.94         0.00
 NJ Higher Education Assistance          Unsecured         444.00        448.63          448.63          44.86        0.00
 Ocwen Loan Servicing LLC                Secured       99,750.00    128,343.76       128,343.76           0.00        0.00
 OneMain Financial                       Unsecured      1,674.00            NA              NA            0.00        0.00
 Overland Bond & Investment Corp         Unsecured            NA           0.20            0.20           0.02        0.00
 Overland Bond & Investment Corp         Secured       18,906.00     15,931.38        15,931.18     15,931.18    2,379.48
 Peoples Energy Corp                     Unsecured         500.00        420.35          420.35          42.04        0.00
 Portfolio Recovery Associates           Unsecured      1,308.00       1,308.48        1,308.48        130.85         0.00
 Portfolio Recovery Associates           Unsecured         960.00        960.66          960.66          96.07        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-20499        Doc 53      Filed 11/19/18     Entered 11/19/18 12:02:21             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $242,686.42              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,931.18         $15,931.18           $2,379.48
       All Other Secured                                  $1,194.37              $0.00               $0.00
 TOTAL SECURED:                                         $259,811.97         $15,931.18           $2,379.48

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,502.99          $5,502.99              $0.00
 TOTAL PRIORITY:                                          $5,502.99          $5,502.99              $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,348.88          $1,334.89              $0.00


 Disbursements:

         Expenses of Administration                             $4,535.72
         Disbursements to Creditors                            $25,148.54

 TOTAL DISBURSEMENTS :                                                                     $29,684.26


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
